On Appellees’ Motion for Rehearing.
In their motion for rehearing ap-pellees urge, among other things, that our holding herein is in conflict with, and contradictory to, our holding in Humble Oil & Refining Co. v. Potter, 143 S.W.2d 135. That is, that under our holding in the Potter case, the entire controversy here presented should revert to the Railroad Commission to determine whether the 2.14-acre tract and the .62-acre tract, taken together and treated as a unit of one tract, were entitled to an additional well to prevent confiscation, since the Commission has not determined that question. Such proposition is, as a general rule, now settled as correct. But such a contention has no application where the established ' facts show as a matter of law, that when so considered, no confiscation of the combined tracts would result without the additional well. Not only was this question definitely determined by us on the former appeal, but we were careful to again point it out in our original opinion herein. No such' issue was presented in the Potter case, and the judgment in that case was reversed because the facts in that case did not show as a matter of law that confiscation would not result without additional wells. It thus becomes manifest that no conflict exists between our holding herein and our holding in the Potter case.
Appellees’ motion is overruled.
Overruled.